Case: 19-11261      Document: 00515730539         Page: 1    Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 February 2, 2021
                                   No. 19-11261                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edward Sanchez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-235


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
          Edward Sanchez was convicted of sexually assaulting his then-
   girlfriend’s daughter, and in 1992 he was sentenced to seven years of
   probation for that offense. In 2009, Sanchez pleaded guilty to trafficking
   methamphetamine.      In 2019, the district court sentenced Sanchez for
   violating the terms of his supervised release for the drug-trafficking offense.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11261          Document: 00515730539              Page: 2   Date Filed: 02/02/2021




                                           No. 19-11261


   The district court imposed various special conditions of supervised release
   relating to Sanchez’s sexual-assault offense. Sanchez challenges three of
   those special conditions on appeal. Because the treatment condition, location
   restriction, and computer-monitoring conditions are reasonably related to
   Sanchez’s criminal history, we AFFIRM.

                                                 I.
          Edward Sanchez was convicted in Texas state court for “Indecency
   With a Child – Contact” for touching the genitals of a five-year-old girl, and
   in 1992 he was sentenced to seven years of probation for that offense. See
   Tex. Penal Code § 21.11(a)(1) (West 1984). The sentence was for one
   instance occurring “on or about May 28, 1987.” The record indicates further
   accusations that Sanchez sexually abused the girl—his ex-girlfriend’s
   daughter—for five years, beginning when she was four years old.
          The record recounts four occasions of sexual abuse in detail. In each
   instance Sanchez either touched the child’s genitals or forced the child to
   touch his genitals or both. At least three of the instances appear to have
   occurred in the child’s home. One of those instances occurred when the
   child’s mother was taking a bath in the other room. Sanchez has denied that
   those instances occurred. Instead, he said that on one occasion the child
   walked in on him engaging in sexual activity with the child’s babysitter.
   According to Sanchez, he and the babysitter “continued sexual contact after
   the child walked in,” and the child “kissed his penis 2, 3, or 4 times.” 1
          The Texas court sentenced Sanchez to seven years of probation for
   his sexual-assault offense and ordered him “to participate in sex offender
   treatment.” Sanchez did not meet the attendance requirements of that


          1
              Sanchez omits this detail from his brief on appeal.




                                                 2
Case: 19-11261       Document: 00515730539          Page: 3   Date Filed: 02/02/2021




                                     No. 19-11261


   treatment, and he was “unsuccessfully discharged.” While on probation,
   Sanchez also committed a separate drug offense—possession of cocaine with
   intent to deliver.    The Texas court revoked Sanchez’s probation and
   sentenced him to seven years in prison for the revocation and seven years for
   the drug offense, to run concurrently. Sanchez was released from Texas state
   prison in 2004.
          In 2008, Sanchez transported $8,800 worth of methamphetamine
   from Texas to Missouri to sell to a repeat buyer there. Sanchez was arrested
   and indicted in the Eastern District of Missouri. There he pleaded guilty to
   possession of, with intent to distribute, 50 grams or more of a substance
   containing methamphetamine. 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii). The
   most recent conditions of supervised release for this 2008 drug-trafficking
   offense are the subject of this appeal.
          Sanchez was initially sentenced to 135 months in prison, followed by
   eight years of supervised release. The prison term was later reduced to 120
   months. The initial sentence included special conditions of supervised
   release related to the current drug-trafficking offense. It did not contain
   conditions related to Sanchez’s 1987 sexual-assault offense.
          In 2017, at the end of his term of imprisonment, Sanchez requested to
   relocate home to Fort Worth in the Northern District of Texas for his
   supervised release. The probation office for the Northern District of Texas
   requested that the district court add conditions of supervised release related
   to Sanchez’s 1987 sexual-assault offense before relocation. The additional
   conditions (1) prevented Sanchez from possessing pornography or
   patronizing any place where pornography was available, (2) required Sanchez
   to register as a sex offender, and (3) required Sanchez to “participate in sex-
   offender treatment.” With Sanchez’s consent, the District Court for the




                                             3
Case: 19-11261      Document: 00515730539          Page: 4   Date Filed: 02/02/2021




                                    No. 19-11261


   Eastern District of Missouri added those conditions, and Sanchez moved
   back to Fort Worth.
          Sanchez did not comply with these added conditions of supervised
   release. He once again failed to complete his sex-offender treatment, and he
   also purchased lotion from a store where pornography was available. Just as
   he did with the sex-offender treatment ordered by the Texas state court
   following his conviction for the 1987 sexual-assault offense, Sanchez missed
   treatment sessions.     Sanchez also continued to drink alcohol, have
   unsupervised contact with children, and deny responsibility for his 1987
   sexual-assault offense—all violations of or a lack of progress in his sex-
   offender treatment. Sanchez’s probation officer was also concerned by his
   visits to Chuck E. Cheese, a water park, and Trinity Park, as well as his
   weekly contact with his grandchildren.
          In response, in June 2019 the probation officer moved for the District
   Court for the Eastern District of Missouri to add a special condition
   preventing Sanchez from “unsupervised contact with minors . . . at any
   location, including” places where children “frequent or congregate.” The
   probation officer also moved to transfer Sanchez’s case to the District Court
   for the Northern District of Texas for convenience. The district court added
   the special condition, and the case was transferred.
          In the Northern District of Texas, Sanchez continued to violate the
   conditions of his supervised release, including by living with his eleven-year-
   old grandniece. He was “unsuccessfully discharged” from his sex-offender
   treatment in September 2019 after having completed only 14% of his
   treatment plan. Sanchez continued to minimize his responsibility for his 1987
   sexual-assault offense, and he failed to submit a report to his probation
   officer.




                                         4
Case: 19-11261     Document: 00515730539           Page: 5   Date Filed: 02/02/2021




                                    No. 19-11261


          In October 2019, Sanchez was arrested for violating the conditions of
   his supervised release, and the district court scheduled a revocation hearing
   following Sanchez’s initial appearance. At the revocation hearing, Sanchez
   pleaded true to three violations: (1) failing to complete sex-offender
   treatment; (2) patronizing a place where pornography was available; and (3)
   failing to submit a monthly report for September 2019.
          The district court revoked Sanchez’s supervised release and
   sentenced him to six months’ imprisonment and twenty-four months of
   supervised release. Sanchez objected to the supervised release and the
   special conditions of supervised release. On appeal, Sanchez challenges
   three special conditions imposed by the district court:
          (1) Sanchez must “participate in sex-offender treatment
          services as directed by the probation officer until successfully
          discharged”;
          (2) Sanchez cannot “have access to or loiter near school
          grounds, parks, arcades, playgrounds, amusement parks, or
          other places where children congregate, except as may be
          approved by the probation officer”;
          (3) Sanchez is subject to a number of computer-monitoring
          conditions including: “ongoing monitoring of his[] computer,”
          preliminary and subsequent searches of his computer and
          internet-usage data, a limit on the devices and software he may
          use, a ban on certain social-media websites, and a ban on peer-
          to-peer messaging, file sharing, or chat rooms.

                                        II.
          We review preserved challenges to conditions of supervised release
   for abuse of discretion. United States v. Gordon, 838 F.3d 597, 604 (5th Cir.
   2016). If the defendant fails to preserve a claim of error, however, we review
   for plain error only. Id. The government contends that Sanchez failed to




                                         5
Case: 19-11261         Document: 00515730539               Page: 6       Date Filed: 02/02/2021




                                           No. 19-11261


   object to (1) the condition that he participate in sex-offender treatment and
   (2) the condition restricting his use of social media. We disagree.
           Preservation of error in the district court is governed by Federal Rule
   of Criminal Procedure 51, which states, “A party may preserve a claim of
   error by informing the court—when the court ruling or order is made or
   sought—of the action the party wishes the court to take, or the party’s
   objection to the court’s action and the grounds for that objection.” Fed. R.
   Crim. P. 51(b). This rule gives parties two options to preserve error: (1)
   inform the court of the desired action; or (2) object to the court’s action and
   state the grounds for the objection. Holguin-Hernandez v. United States, 140
   S. Ct. 762, 764 (2020).
           The Supreme Court recently further explained the first option,
   saying, “By ‘informing the court’ of the ‘action’ he ‘wishes the court to
   take,’ . . . a party ordinarily brings to the court’s attention his objection to a
   contrary decision.”2 Id. at 766 (quoting Fed. R. Crim. P. 51(b)). Preservation


           2
              In Holguin-Hernandez, the defendant advocated for a sentence below the
   recommended guidelines range. 140 S. Ct. at 765. The district court imposed a sentence
   “at the bottom of, but not below, the Guidelines range.” Id. The defendant did not object
   after the imposition of the sentence, and so this court reviewed for plain error. United States
   v. Holguin-Hernandez, 746 F. App’x 403, 403 (5th Cir. 2018), rev’d, 140 S. Ct. 762 (2020).
            The Supreme Court did not decide whether Holguin-Hernandez himself
   sufficiently preserved error in his case. Holguin-Hernandez, 140 S. Ct. at 766–67; id. at 767–
   78 (Alito, J., concurring). The case was remanded to this court. On remand, we did not
   decide whether Holguin-Hernandez preserved error because he “would not prevail even
   under the less deferential abuse of discretion standard.” United States v. Holguin-
   Hernandez, 955 F.3d 519, 520 n.1 (5th Cir. 2020).
           We have since applied the Supreme Court’s holding in Holguin-Hernandez to other
   cases involving sentencing challenges. In some of those cases, the claim of error was
   preserved; in others, it was not preserved. Compare, e.g., United States v. Cano, 981 F.3d
   422, 425 (5th Cir. 2020) (determining Appellant preserved his substantive-reasonableness
   objection), and United States v. Hinojosa-Almance, 977 F.3d 407, 412 & n.13 (5th Cir. 2020)
   (reviewing for abuse of discretion when Appellant advocated for a shorter sentence but did




                                                 6
Case: 19-11261         Document: 00515730539                Page: 7       Date Filed: 02/02/2021




                                            No. 19-11261


   of error does not “require an objecting party to use any particular language
   or even to wait until the court issues its ruling.” Id. at 766. In the sentencing
   context, a post-pronouncement objection is not necessary if the defendant
   had already advocated for a more lenient sentence. See id.; see also United
   States v. Hinojosa-Almance, 977 F.3d 407, 412 n.13 (5th Cir. 2020).
           At the sentencing hearing, Sanchez’s counsel advocated for the court
   not to reimpose special conditions related to Sanchez’s 1987 sexual-assault
   conviction. Sanchez then specifically identified two conditions at issue: the
   condition added in 2017 that Sanchez participate in sex-offender treatment—
   “all of the sudden in 2017 he’s asked to go to sex offender treatment”—and
   the condition added in 2019 that he avoid places where children congregate—
   “Later there are conditions imposed about not being around children or
   going to places where children may be.” Sanchez’s counsel elaborated on
   the latter condition, contending that Sanchez’s trips to Chuck E. Cheese and
   water parks merely showed that he was trying to be an involved parent and
   grandparent.
           Sanchez’s counsel then said, “And one of the things we will be asking
   for is to remove these conditions because he can’t live the rest of his life
   avoiding places where children may be.” The phrase “these conditions”
   clearly refers to both the treatment condition and the location restriction
   Sanchez’s counsel had just discussed. Sanchez specifically identified the


   not object to the sentence after it was pronounced), and United States v. Redmond, 965 F.3d
   416, 421 (5th Cir. 2020) (reviewing for abuse of discretion when the Appellant “moved for
   a downward variance” and the district court instead “imposed an above-Guidelines
   sentence”), petition for cert. filed (Dec. 10, 2020) (No. 20-6631), with, e.g., United States v.
   Napper, 978 F.3d 118, 124 (5th Cir. 2020) (reviewing substantive reasonableness for plain
   error because Appellant “did not request a lower revocation sentence or object to the
   sentence imposed”), and United States v. Gonzalez-Cortez, 801 F. App’x 311, 312 n.1 (5th
   Cir. 2020) (reviewing for plain error when Appellant “made no objection of any kind” in
   the district court).




                                                  7
Case: 19-11261        Document: 00515730539           Page: 8   Date Filed: 02/02/2021




                                       No. 19-11261


   treatment condition at issue in this appeal and asked the district court not to
   impose it. Counsel supported her request with the argument that “the
   additional conditions . . . are not necessary in light of the fact that he is not a
   danger to the community.”
             The core question for determining whether a claim of error was
   preserved is “simply whether the claimed error was ‘brought to the court’s
   attention.’” Holguin-Hernandez, 140 S. Ct. at 766 (quoting Fed. R. Crim. P.
   52(b)).      Sanchez’s specific, pre-pronouncement request brought the
   treatment condition to the court’s attention. Further, on appeal, Sanchez
   advances the same argument he did at the sentencing hearing: the treatment
   condition is “unnecessary.” Sanchez “alert[ed] the district court to the
   nature of the alleged error” by arguing on the same ground in both the district
   court and on appeal. United States v. Maes, 961 F.3d 366, 372 (5th Cir. 2020)
   (quoting United States v. Johnson, 943 F.3d 214, 221 (5th Cir. 2019)).
   Sanchez preserved this claim of error, and so we review the treatment
   condition for abuse of discretion.
             Sanchez also sufficiently objected to the condition restricting his use
   of social media to preserve that claim of error on appeal. The government
   attempts to separate the ban on certain social-media websites from the other
   computer-monitoring restrictions imposed by the district court.              That
   separation, however, does not reflect either the district court’s judgment or
   the dialogue between the district court and Sanchez’s counsel at sentencing.
             In both the written judgment and the district court’s oral
   pronouncement, the district court introduced the computer-monitoring
   requirement and then listed related restrictions: ongoing monitoring, initial
   and subsequent computer searches, release of internet-service-provider data,
   a restriction to using only the one approved computer, a ban on software
   designed to circumvent the monitoring software, a ban on certain social-




                                            8
Case: 19-11261      Document: 00515730539           Page: 9    Date Filed: 02/02/2021




                                     No. 19-11261


   media websites, and a ban on peer-to-peer messaging and file-sharing
   services.
          At the sentencing hearing, Sanchez’s counsel objected saying, “in
   particular, we object to the computer monitoring conditions. . . . We don’t
   believe that the facts presented to the Court really necessitate it. . . . And to
   the extent there are any concerns, nobody is saying anything about
   inappropriate behavior on the internet.” A little later on, the district court
   replied to Sanchez’s objection:
          And I think from when he was convicted until today there has
          been a [sea] change of what is accessible by way of computer
          and so it’s not necessarily that he has previously had problems
          with using the computer to access minors or to pose a risk to
          minors, it’s that times have changed and so the availability of
          doing that has changed from when he was convicted, and so I
          think it is a reasonable approach for doing this.
          Sanchez’s counsel’s objection to the “computer monitoring
   conditions” followed by her argument that nobody accused Sanchez of
   “inappropriate behavior on the internet,” together indicate that she was
   thinking about all of the computer-monitoring conditions together. This
   naturally includes the social-media restriction, because social media is the
   main platform for behavior (appropriate or not) on the internet.
          The district court’s comments indicate that the court was thinking
   about the computer-monitoring conditions in the same way: as a package.
   The district court expressed concerns about a “[sea] change of what is
   accessible by way of computer,” “access to minors,” and new technology
   changing the “availability” of posing a risk to minors. Those concerns
   clearly contemplate social media, which is a large part of the “sea change” in
   internet activity and serves as a platform hosting both minors and adults.




                                          9
Case: 19-11261     Document: 00515730539            Page: 10   Date Filed: 02/02/2021




                                     No. 19-11261


          Sanchez’s objection and arguments and the district court’s own
   comments clearly show that the social-media restriction was “br[ought] to
   the court’s attention” as an integral part of the computer-monitoring
   conditions. Holguin-Hernandez, 140 S. Ct. at 766. Sanchez preserved this
   claim of error, so we review the computer-monitoring conditions as a whole,
   including the social-media restriction, for abuse of discretion.
          The government does not dispute that Sanchez preserved his claim of
   error for imposition of supervised release and the location restriction. The
   record makes clear that Sanchez’s counsel objected to any term of supervised
   release and the condition that he not access or loiter near places where minors
   congregate. Sanchez preserved that claim of error as well, and we review for
   abuse of discretion.

                                         III.
          We now turn to the merits. Sanchez challenges the imposition of
   supervised release and the three conditions of supervised release described
   above: (1) the sex-offender treatment condition, (2) the location restriction,
   and (3) the computer-monitoring conditions.

                                         A.
          The district court did not abuse its discretion by imposing a term of
   supervised release. Sanchez cursorily asserts on appeal that the district court
   erred by imposing a term of twenty-four months of supervised release. In his
   statement of the issues presented for review, Sanchez raises the issue
   whether “the district court abused its discretion by re-imposing supervised
   release.” In his argument, however, Sanchez devotes only one sentence and
   a footnote to this issue: “He [Sanchez] does dispute the court’s decision to
   re-impose supervised release. . . . Mr. Sanchez acknowledges that the court
   has discretion to re-impose supervised release upon revocation. 18 U.S.C.




                                         10
Case: 19-11261       Document: 00515730539          Page: 11   Date Filed: 02/02/2021




                                     No. 19-11261


   § 3583(h). But it is not required, and it was not necessary here.” Sanchez’s
   unsupported assertion that supervised release was “not necessary” does not
   come close to establishing an abuse of discretion.

                                          B.
          The district court did not abuse its discretion by imposing the
   condition that Sanchez participate in sex-offender treatment.
          District courts have “broad discretion” to impose any condition of
   supervised release it considers appropriate. United States v. Miller, 665 F.3d
   114, 132 (5th Cir. 2011). That “broad discretion” is limited by three
   considerations.
          First, the condition must be “reasonably related to the factors set
   forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D),” namely:
          (1) “the nature and circumstances of the offense and the
          history and characteristics of the defendant,”
          (2) the need “to afford adequate deterrence to criminal
          conduct,”
          (3) the need “to protect the public from further crimes of the
          defendant,” and
          (4) the need “to provide the defendant with needed [training],
          medical care, or other correctional treatment in the most
          effective manner.”
   United States v. Caravayo, 809 F.3d 269, 273 (5th Cir. 2015) (quoting United
   States v. Paul, 274 F.3d 155, 165 (5th Cir. 2001)); see also 18 U.S.C. § 3553(a).
          Second, the condition must “involve[] no greater deprivation of
   liberty than is reasonably necessary” to promote the last three factors.
   Caravayo, 809 F.3d at 273 (quoting Paul, 274 F.3d at 165 n.12); see also 18
   U.S.C. § 3583(d)(2)).




                                          11
Case: 19-11261     Document: 00515730539            Page: 12   Date Filed: 02/02/2021




                                     No. 19-11261


          Third, the condition must be “consistent with any pertinent policy
   statements issued by the [U.S.] Sentencing Commission.” Caravayo, 809
   F.3d at 273 n.2 (quoting § 3583(d)(3)).
          Sanchez launches several attacks on the treatment condition in an
   attempt to show that it fails to account for one or more of these three
   considerations. The foundation of his argument, however, is that his sexual-
   assault offense is too remote to justify sex-offender treatment for his current
   drug-trafficking offense. Our caselaw and Sanchez’s record show otherwise.
          We have previously upheld sex-offender treatment conditions
   “despite the age” of the prior sexual offense, even when the offense of
   conviction was not a sexual offense. Sealed Appellee v. Sealed Appellant, 937
   F.3d 392, 404 (5th Cir. 2019); see also, e.g., United States v. Fields, 777 F.3d
   799, 803–04 (5th Cir. 2015). In Fields, we considered the defendant’s
   “single, remote sexual offense” and the “defendant’s history” to determine
   that the district court did not abuse its discretion. 777 F.3d at 804.
          In this case, Sanchez also has a “single, remote sexual offense,” which
   he committed in 1987. The record indicates further accusations spanning a
   four-year period around that time as well. Just like the defendant in Fields,
   Sanchez has also “shown an unwillingness to comply with a provision [i.e.,
   sex-offender treatment] designed to protect the general populace.” Id.
   Sanchez’s history includes repeated failures to complete sex-offender
   treatment or accept full responsibility for his offense. Sanchez was most
   recently unsuccessfully discharged from sex-offender treatment in
   September 2019. The current “treatment condition bears some relationship
   to” Sanchez’s sexual-assault offense “because it will enable physicians to
   implement the necessary rehabilitating care.” Sealed Appellant, 937 F.3d at
   404. The district court did not abuse its discretion in requiring sex-offender
   treatment for Sanchez’s twenty-four months of supervised release.




                                          12
Case: 19-11261     Document: 00515730539            Page: 13   Date Filed: 02/02/2021




                                     No. 19-11261


                                          C.
          The district court did not abuse its discretion by imposing the
   condition that Sanchez not access or loiter near certain defined locations as
   well as “places where children congregate.”
          Sanchez challenges this condition without citing a single case for
   support. Instead, Sanchez blankly asserts that “[h]e wants to go to the park,
   with his daughter and her children. His family knows him better than anyone,
   and they allowed him to participate in these sorts of activities. This Court
   should defer to their better judgment about Mr. Sanchez’s unique history and
   characteristics.” Sanchez’s desire, without more, is not a basis for holding
   that the district court abused its discretion.
          We have previously limited the scope of forbidden locations in similar
   conditions. In Fields, we upheld a condition that prevented the defendant
   “from ‘going to places where a minor or minors are known to frequent without
   prior approval of the probation officer.’” 777 F.3d at 806 (emphasis in
   original). We highlighted the importance of the word “frequent” as a
   modifier because it “limits the zone of forbidden locations to those that
   children ‘visit often’ or ‘associate with, be in, or resort to often or
   habitually.’” Id. Sanchez’s location condition uses the term “congregate,”
   which similarly “limits the zone of forbidden locations.” See id. Despite
   Sanchez’s concerns before the district court, this condition will not prevent
   him from visiting Walmart or similar locations. Rather, the condition
   prevents him from visiting the defined locations and locations where children
   “come together in a group, crowd, or assembly.” Congregate, The American
   Heritage Dictionary 388 (5th ed. 2012). “By our read, this would include
   places like schools and playgrounds, but would not include locations such as
   grocery stores, places of worship, transportation hubs, and most stores.
   Children, to be sure, can and do attend such places—but they do not




                                          13
Case: 19-11261        Document: 00515730539         Page: 14    Date Filed: 02/02/2021




                                     No. 19-11261


   [congregate at] them.” Fields, 777 F.3d at 806. The district court did not
   abuse its discretion in imposing the location restriction.

                                         D.
          Finally, the district court did not abuse its discretion in imposing
   computer-monitoring conditions for Sanchez’s two years of supervised
   release. In advocating for this result, the government points us to United
   States v. McGee and United States v. Hilliker. 559 F. App’x 323 (5th Cir.
   2014); 469 F. App’x 386 (5th Cir. 2012).
          Just as in McGee and Hilliker, the computer-monitoring conditions in
   this case are “precaution[ary], purely protective.” 559 F. App’x at 330; see
   also 469 F. App’x at 389. We upheld those conditions, making it difficult to
   say the district court abused its discretion in imposing similar conditions in
   this case. We note as well that Sanchez is subject to computer monitoring for
   only two years—a modest duration in light of McGee and Hilliker. See 559
   F.App’x at 324; 469 F. App’x at 387. The short duration also distinguishes
   this case from United States v. Fernandez, in which we determined that the
   district court went too far in imposing “life-term” computer restrictions
   based only on “general concerns about recidivism.” 776 F.3d 344, 345, 348
   (5th Cir. 2015).
          The propriety of a special condition of supervised release depends on
   the circumstances of the case and the defendant. See Paul, 274 F.3d at 164–
   65. That is why we give great deference to the district court, which is most
   familiar with the details of the defendant’s offense, history, and other
   relevant circumstances. See Gall v. United States, 552 U.S. 38, 51–52 (2007)
   (quoting Rita v. United States, 551 U.S. 338, 357–58 (2007) (“The sentencing
   judge has access to, and greater familiarity with, the individual case and the
   individual defendant before him than the . . . appeals court.”). On this
   record, we cannot say the district court abused its discretion.




                                         14
Case: 19-11261   Document: 00515730539           Page: 15   Date Filed: 02/02/2021




                                  No. 19-11261


                              *        *         *
         For the reasons set forth above, we AFFIRM.




                                      15